In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated January 22,1962, which denied, without a hearing, his application to vacate a judgment of said court, rendered January 9, 1958 after a jury trial, convicting Mm of burglary in the second degree and petit larceny, and imposing sentence upon him as a third felony offender. Said judgment was affirmed by this court (7 A D 2d 739). Order affirmed. No opinion. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.